Citation Nr: 9908071	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  95-15 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Entitlement to service connection for bilateral shoulder 
disability.

2. Entitlement to service connection for bilateral knee 
disability.

3. Entitlement to service connection for migraine headaches.

4. Entitlement to an increased (compensable) rating for 
uterine fibroids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. M. Ferris, Associate Counsel


INTRODUCTION

The veteran had active service from March 1989 to October 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1994 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Seattle, Washington.

The Board notes that the veteran failed to report for a June 
5, 1997 travel Board hearing at the RO without explanation or 
excuse.  Therefore, this case is properly before the Board 
for adjudication.  See 38 C.F.R. § 20.704 (1998).

The Board further notes that the January 5, 1999 statement 
provided by the veteran's representative in lieu of a VA Form 
646 sets forth the issue of entitlement to service connection 
for a chronic bilateral ankle disorder as an issue presently 
on appeal.  However, an appeal of this issue has not been 
perfected by the veteran and is, therefore, not presently 
before the Board.  

The Informal Hearing Presentation dated in March 1999 as well 
as a VA Form 8 dated in May 1997 lists the issue of 
entitlement to service connection for lumbosacral spine as 
another issue currently on appeal.  However, a RO rating 
decision dated in December 1995 granted service connection 
for chronic lumbar strain.  This is considered to be a full 
grant of the benefit sought.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997) (where an appealed claim for service 
connection is granted during the pendency of the appeal, a 
second Notice of Disagreement must thereafter be timely filed 
to initiate appellate review of the claim concerning the 
compensation level assigned for the disability); see also 
Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  Therefore, 
this issue is not before the Board for adjudication.

The issues of service connection for migraine headaches and 
an increased (compensable) rating for uterine fibroids will 
be discussed in the REMAND portion of this decision.


FINDINGS OF FACT

1. There is no medical evidence of record of a current 
disability or which establishes a nexus between the 
alleged disability of the shoulders and service.

2. The evidence of record supports a finding that the 
veteran's bilateral knee disability was incurred in 
service.


CONCLUSIONS OF LAW

1. The veteran has not presented evidence of a well-grounded 
claim for entitlement to service connection for a 
bilateral shoulder disability.  38 U.S.C.A. § 5107(a) 
(West 1991).

2. The veteran's bilateral knee disability was incurred 
during military service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran had active service from March 1989 to October 
1993.  She is now seeking service connection for several 
disabilities, including bilateral shoulder disability and 
bilateral knee disability.  In the interest of clarity, the 
Board will first discuss the relevant law, VA regulations and 
decisions of the United States Court of Appeals for Veterans 
Claims.  The factual background of this case will then be 
described.  Finally, the Board will analyze the claims and 
render a decision.

Relevant Law and Regulations

Service Connection

In order to be entitled to service connection for a disease 
or disability, the evidence must reflect that such disease or 
disability was either incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  That a condition or 
injury occurred in service alone is not enough; there must be 
a current disability resulting from that condition or injury.  
Service connection may also be granted for a disease first 
diagnosed after service when all of the evidence, including 
that pertinent to service, establishes that a current 
disability was incurred in service.  38 C.F.R. § 3.303(d).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings.  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1998).

In Savage v. Gober, 10 Vet. App. 489 (1997), the Court of 
Veterans Appeals observed that a claimant may obtain the 
benefit of § 3.303(b) by showing a continuity of 
symptomatology.  The Court noted that an appellant's 
assertion of continuity of symptomatology, in and of itself, 
may be sufficient to well ground a claim.

Well grounded claims

The threshold question as to all claims presented is whether 
the claim is well-grounded under 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is a plausible claim which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than an allegation; the claim must be accompanied by 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).

The statutory duty to assist the veteran in the development 
of her claim does not arise unless and until a well-grounded 
claim is presented.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Factual background

The veteran's service medical records are associated with her 
claims folder.  The veteran first reported bilateral knee 
pain in April 1989.  The pain was not associated with any 
trauma.  There was full range of motion of both knees on 
physical examination.  No swelling was present.  The 
assessment was overuse.  Follow-up examination of the knees 
was completely normal.  The veteran was seen again in January 
1990 for right knee pain which she reported was chronic since 
March 1989.  There was no history of acute trauma.  The 
physical examination was normal, but tenderness was noted.  
The impression was possible medial meniscus tear or severe 
hamstring insertion sprain.  She was placed in a muscle 
strengthening program.  She was diagnosed  with bursitis in 
February 1990.  She was seen again for knee pain in March and 
April 1990.  In December 1991, the veteran was injured in a 
motor vehicle accident and received treatment for soft tissue 
pain.  In March 1992, the veteran had plastic surgery for 
scar revision on the right knee.  On examination, no sequela 
was noted.  In July 1992, the veteran was seen for bilateral 
shoulder pain.  She also complained of numbness in the left 
hand.  She was seen again in September and October 1992 for 
weakness of the upper extremities.  She indicated that she 
was unable to do push-ups.  She underwent an orthopedic 
examination in October 1992.  The diagnosis was postural 
syndrome.  

In June 1993, the veteran underwent a Medical Board 
Examination.  The examination report reflects diagnoses of 
chronic cervical strain/sprain and chronic lumbar 
strain/sprain.  The Medical Board report referenced the 
veteran's complaints of left shoulder sprain in October 1992.  
However, the diagnosis of the Medical Board was chronic 
cervical strain/sprain.  There was no mention of complaints 
related to the right shoulder or to either knee.  There is no 
separation examination of record.

In November 1993, the veteran underwent a VA general medical 
examination.  She gave a history of having a partial 
dislocation of the left shoulder in a 1991 motor vehicle 
accident.  She also stated that she believed her right 
shoulder was injured by the seat belt in that accident.  She 
noted the presence of bilateral knee pain.  She reported that 
her right knee was lacerated in the 1991 accident.  The scar 
was removed by plastic surgery.  No bony injury to the knees 
was reported.  On physical examination, range of motion was 
full for the shoulders and knees.  The diagnosis was 
bilateral shoulder pain, probably mild periarthritis of the 
shoulders.  No knee pathology was diagnosed.  

In a June 1994 rating decision by the RO, service connection 
was granted for chronic cervical strain.

At a May 1995 hearing at the RO in Seattle Washington, the 
veteran testified that she injured her shoulders and her 
right knee in the 1991 motor vehicle accident.  She stated 
that she has had pain and decreased strength in both 
shoulders since that time.  She stated that the pain in both 
knees actually began in boot camp after running.  She 
indicated that the pain has increased over the years.  

The veteran underwent a VA neurological examination in June 
1995.  She complained of pain in, inter alia, her shoulders 
and knees.  She related her knee pain to boot camp which she 
associated with running.  She reported periodic swelling and 
an occasional catching sensation in her knees.  She also 
reported injury to her right knee and shoulders in a motor 
vehicle accident.  She indicated that she was not currently 
receiving any treatment.  On physical examination, the 
veteran did not walk with a limp.  She was able to walk on 
her toes and heels and squat without difficulty.  Range of 
motion of the shoulders and knees was full.  Good medial and 
lateral stability was noted.  No swelling or effusion of the 
knees was present.  No retropatellar tenderness or crepitus 
was present.  There was generalized tenderness about the 
medial aspect of both knees along the tibial insertion of the 
medial collateral ligament, and also about the joint line and 
along the medial aspect of the femur.  X-rays of the knees 
were normal.  The diagnosis was cervical-thoracic strain as 
well as knee pain of undetermined etiology.  Shoulder 
problems were not mentioned.

Of record is a report of a December 1996 VA general medical 
examination for compensation and pension.  The veteran 
complained of chronic cervical spine pain since a motor 
vehicle accident in 1990.  The examiner's impression was 
cervical strain with chronic pain, intermittent decrease in 
range of motion and associated occipital tension headaches.  
Shoulder problems were not mentioned. 

In August 1997, the veteran underwent a VA general medical 
examination of her knees.  She reported the onset of 
bilateral medial pain after excessive physical training 
exercises.  The veteran complained of pain on climbing 
stairs, kneeling and squatting.  She also reported swelling 
of her knees several time a month.  Physical examination 
showed no effusion or bony abnormalities.  There was no 
tenderness, effusion warmth or crepitus on palpation.  Range 
of motion was from 0-135 degrees bilaterally, without pain.  
No ligament laxity was noted bilaterally.  She did report 
pain on the medial aspect of both knees on crossing her legs.  
She was able to walk without ankylosis and heel and toe 
walking was intact.  She was able to squat without 
difficulty, although she reported that it was painful to do 
so.  On palpation of the medial aspect of the left knee, 
there was slight tenderness.  The examiner noted that the 
examination results were normal as were the veteran's knee X-
rays.  The impression was bilateral retropatellar pain 
syndrome which "began sometime during the military 
service."

Entitlement to service connection for bilateral shoulder 
disability

As stated above, in order for a claim to be well-grounded, 
there must be competent evidence of (1) a current disability 
(a medical diagnosis); (2) incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
(3) a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995).

There is no evidence that the veteran ever complained of or 
was treated for a right shoulder problem in service.  
However, the veteran contends that her right shoulder was 
injured by a seat belt in a 1991 motor vehicle accident.  
Solely for the purposes of determining whether a well-
grounded claim has been submitted, this evidence must be 
presumed to be true.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  The service medical records do reflect treatment for 
a left shoulder injury in service.  Therefore, the second 
prong of Caluza has been met with regard to the right and 
left shoulder.  However, the evidence of record does not meet 
either the first or third prongs of Caluza.  

The October 1992 Medical Board referenced the veteran's 
complaints regarding her left shoulder; however, the ultimate 
diagnosis was chronic cervical strain/sprain.  At the 
November 1993 VA general medical examination, the veteran had 
full range of motion of the shoulder.  The impression of the 
examiner was "probable" mild periarthritis of the 
shoulders.  At the June 1995 VA examination, physical 
examination again showed the veteran's range of motion of the 
shoulders to be full.  The diagnosis was cervical-thoracic 
strain.  Similarly, during the December 1996 VA examination, 
the diagnosis was cervical strain.  Significantly, the 
shoulders were not mentioned during the 1995 and 1995 VA 
examinations.

While the Board notes an impression in November 1993 of  
"probable" mild periarthritis related to the veteran's 
shoulder complaints, the reports of the June 1995 and 
December 1996 VA medical examinations support the conclusion 
that the veteran currently has no shoulder disability.  
Indeed, June 1995 and December 1996 examination reports 
mention only chronic cervical strain (which has been service 
connected) as a source of pain in the neck area.  The Board 
finds that there is no current medical diagnosis of any 
shoulder disability of record.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "Court") has held that "[i]n the 
absence of competent medical evidence of a current disability 
and a causal link to service or evidence of chronicity or 
continuity of symptomatology, a claim is not well grounded."  
Chelte v Brown, 10 Vet. App. 268 (1997); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992), Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  In this instance, the veteran has 
proffered only her assertions that she is entitled to service 
connection for a bilateral shoulder disability.  However, a 
medical diagnosis linking her alleged current disability to 
service is required and she, as a layperson, is not competent 
to render such an opinion.  See Espiritu, 2 Vet. App. 492 
(1992).  There is no medical evidence of record of a link 
between the alleged current disability and service.  
Therefore, the first and third Caluza prongs have not been 
satisfied with regard to both the right and left shoulders, 
and the veteran's claim for service connection for a 
bilateral shoulder disability is not well-grounded.  The 
claim is, therefore, denied.

Additional Matters

Although the Board has disposed of this claim on a ground 
different from that of the RO, that is, whether the veteran's 
claim is well-grounded rather than whether she is entitled to 
prevail on the merits, the veteran has not been prejudiced by 
the Board's decision.  In assuming that the claim was well-
grounded, the RO accorded the veteran greater consideration 
than her claim warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Although when a claim is not well grounded, VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, VA may be obligated to advise a 
claimant of the evidence needed to complete the application.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary of the VA has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  By this decision, the Board is providing the veteran 
with notice of the evidentiary insufficiency of her claim, 
and what evidence would be necessary to make the claim well 
grounded.  Specifically, competent medical evidence of a 
current shoulder disability and a medical opinion 
establishing a nexus between such diagnosis and the veteran's 
service would be required to well-ground the claim.

Entitlement to service connection for bilateral knee 
disability

Initially, the Board has determined that the veteran's claim 
of entitlement to service connection for a bilateral knee 
disability is well grounded.  As will be explained in greater 
detail below, all three prongs of the Caluza test (a current 
disability, incurence in service and medical nexus evidence) 
have been met.  The Board finds that the evidence has been 
developed and that VA has fulfilled its duty to assist the 
veteran in the development of her claim.  See 38 U.S.C.A. § 
5107.

Once a claim is determined to be well grounded, the Board has 
the duty to assess the credibility and weight of the 
evidence.  See Madden v. Gober, 125 F.3d 1377 (Fed. Cir. 
1997) and cases cited therein.  When there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "Court") stated that "a veteran need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

The veteran's complaints of bilateral knee pain began in 
April 1989 during boot camp.  She again complained of 
bilateral knee pain several times in 1990.  While there was 
no mention of knee pain in a Medical Board report dated in 
October 1992, after which the veteran was separated from 
service, her complaints of bilateral knee pain remained 
consistent during several VA medical examinations dated in 
November 1993, June 1995 and August 1997.  While a lay person 
is not competent to render a diagnosis, she is competent to 
testify as to facts within her own observation and 
recollection, e.g., when her knees began to hurt.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) and Caluza, 
supra.

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  The 
Board finds the veteran's testimony regarding the onset of 
her knee pain to be credible.  

While the examiners at the November 1993 and June 1995 VA 
examinations did not render a diagnosis with regard to the 
veteran's knee pain, the August 1997 VA examiner diagnosed 
bilateral retropatellar pain syndrome "that began sometime 
during the military service."  

The Board finds that the evidence is in support of service 
connection for bilateral knee disability.  See Gilbert and 
Alemany, supra.  There is a long and well documented history 
of knee complaints in service, starting during boot camp and 
continuing thereafter.  There is a current diagnosis of a 
bilateral knee disability, which has been related to the 
veteran's service by a physician in possession of all of her 
medical records.  Accordingly, service connection is granted 
for the veteran's bilateral knee disability.

ORDER

A well-grounded claim not having been presented, service 
connection for bilateral shoulder disability is denied.

Service connection for bilateral knee disability is granted.


REMAND

The VA has a duty to assist a veteran in the development of 
facts pertinent to her claim.  38 U.S.C.A. § 5107(a); 
38 C.F.R. §§ 3.103, 3.159 (1998).  The VA's duty to assist 
includes obtaining medical records where indicated by the 
facts and circumstances of the case.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).

With regard to the veteran's claim for service connection for 
migraine headaches, the Board notes the diagnosis of 
"cervical strain with chronic pain, intermittent decrease in 
range of motion and associated occipital tension headaches" 
which was rendered by the examiner at the December 1996 VA 
examination.  Service connection has been granted for 
cervical strain with associated musculoskeletal headaches.  
It therefore appears that the veteran is contending that she 
has a separate headache disability.

The Board further notes that the VA examiner who evaluated 
the veteran at a September 1995 VA neurological examination 
stated that she had a computed tomography scan in 1994 and 
was also seen by several VA physicians with regard to her 
headaches.  The examiner specifically indicated that "the 
records from Dr. Bradley and Dr. Eng might be helpful to the 
Board in further ascertaining the nature and prognosis of 
[the veteran's] headaches."  The records referred to by the 
VA examiner were not reviewed in conjunction with the 
examination, nor are they associated with the claims file.

The Board believes that under the circumstances, the records 
referred to above, plus any additional pertinent medical 
records, should be obtained and associated with the veteran's 
claims folder.  The veteran should then be examined by an 
appropriate specialist, who must render an opinion concerning 
the nature and etiology of the veteran's headaches.

The Board initially finds that the veteran has submitted a 
well-grounded or plausible claim for increased (compensable) 
rating for uterine fibroids.  38 U.S.C.A. § 5107(a) (West 
1991).  When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's assignment of a 
rating for that disability, the claim continues to be well-
grounded as long as the rating schedule provides for a higher 
rating and the claim remains open.  See Shipwash v. Brown, 
8 Vet. App. 218, 224 (1995).

In this case, the veteran has specifically indicated that 
records from the VAMC in Seattle, Washington support her 
claim for an increased rating for uterine fibroids.  On 
several occasions, she requested that these records be 
obtained.  The hearing officer at the May 1995 hearing 
indicated that the records in question would be obtained.  
However, to date these records have not been associated with 
the claims file.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to her claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1. The veteran should be contacted and 
requested to furnish a complete list 
of all medical personnel and 
facilities from which she has received 
treatment for uterine fibroids or 
headaches since discharge from 
service.  After obtaining the 
appropriate releases from the veteran 
where necessary, the health care 
providers should be contacted and 
requested to provide all treatment 
records in their possession pertaining 
to the veteran, to include records 
from Dr. Bradley at the Women's 
Clinic, Puget Sound, Washington VAMC 
and all medical records from the VAMC 
in Seattle, Washington, including 
those of Dr. Eng, a neurologist, and a 
1992 computed tomography scan report.  
If these records are unavailable or 
are duplicates of those already on 
file, that fact should be annotated in 
the claims folder.  Any available 
records should be associated with the 
claims folder.

2. Thereafter, with respect to the claim 
of entitlement to service connection 
for migraine headaches, the RO should 
schedule the veteran for examination 
by an appropriate specialist.  The 
claims folder and a separate copy of 
this remand must be made available to 
the examiner for review in conjunction 
with rendering any report.  The 
examining physician should indicate  
the etiology and nature of the 
veteran's headaches, particularly 
whether the veteran's current 
headaches are part and parcel of the 
service-connected cervical spine 
disability or are a separate 
disability; if the headaches are a 
separate disability, the examiner 
should indicate whether or not the 
headaches are related to service or 
are related to the cervical spine 
disability.  The report of the 
examination should be associated with 
the veteran's claims folder.

3. Thereafter, the RO should undertake 
any other development deemed 
necessary, including any additional 
examination of the veteran, and 
readjudicate the issues of entitlement 
to service connection for migraine 
headache and entitlement to a 
compensable rating for uterine 
fibroids.  With respect to the 
headache issue, the RO should 
specifically consider the 
applicability of 38 C.F.R. § 4.14 and 
Court's decision in Esteban v. Brown, 
6 Vet. App. 259 (1994).  If either 
benefit remains denied, the veteran 
and her representative should be 
furnished with a supplemental 
statement of the case and given an 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for further appellate 
consideration.

While this case is in remand status, the veteran and her 
representative may submit additional evidence and argument on 
the appealed issues.  See Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals

 
- 9 -


- 1 -


